Citation Nr: 1117657	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO denied service connection for PTSD.  The Veteran appealed the RO's January 2006 rating action to the Board.  Jurisdiction of the claims file currently resides with the Atlanta, Georgia RO. 

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the Atlanta, Georgia RO.  A copy of the hearing transcript has been associated with the claims file. 

In adjudicating the claim on appeal, the Board is cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Because the medical evidence of record shows that the only acquired psychiatric disorder that the Veteran has been diagnosed with is PTSD, the Board has characterized the Veteran's claim as that listed on the title page.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

After a review of all evidence of record, the Board has determined that additional substantive development is necessary prior to further appellate review of the claim for service connection for PTSD, as outlined in the directives below.

The Veteran maintains that he has PTSD that is the result of having witnessed a mortar attack while assigned to the 460 AEMS at Tan Son Nhut Air Force Base in the Republic of Vietnam.  The Veteran contends that several servicemen were killed, but that he did not personally know any of them.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in August 2006).  

In December 2005, the United States Army and Joint Services Records Research Center (JSRRC) determined that the Veteran's claimed stressor did not meet the criteria to attempt a successful search for verification because he had not provided the following information:  (i) A two-month specific date range when the stressful event had occurred; (ii) The Veteran's unit of assignment at the time of the event; and, (iii) The geographic location of where the stressful event took place.  

However, VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity. "Fear of hostile military or terrorist activity" is defined as being where "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror."  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.

The Veteran's service personnel records show that he served as photographic repairman assigned to 277 AEMS and 460 AMES, Tan Son Nhut Airbase, Vietnam from January to June 1966.  The Veteran was awarded, in part, the Vietnam Service and Republic of Vietnam Campaign Medals.  He served in the Vietnam Defense Campaign from December 1965 to January 1966, Vietnam Air Campaign from January to June 1966, and Vietnam Air Offensive Campaign from June to December 1966.  The RO must review the places and circumstances of his service and make a determination as to whether the occurrence of a stressor has been adequately shown under the new revised regulation.

The Board also notes that the record does not contain a VA medical opinion regarding whether the alleged stressor is adequate to support a diagnosis of PTSD or whether the Veteran's symptoms are related to such a stressor.  This should be acquired on remand.

Finally, during the hearing before the undersigned, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  ((Transcript (T.) at page (pg.) 11)).  VA has a duty to obtain SSA records when they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).


Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Income or Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

2.  The RO must review the places and circumstances of his service and make a determination as to whether the occurrence of a stressor has been adequately shown under the new revised regulation.  If not, the RO should undertake additional development of stressors, to include attempting to obtain verification of the Veteran's claimed exposure to stressors by submitting a report, consisting of the stressors asserted by the Veteran, along with copies of the Veteran's DD Form 214, his record of assignments, and his complete service administrative records, to the Army and Joint Service Records Research Center (or JSRRC).  The RO should also request review of all available records for the Veteran's unit while overseas which are germane to verification of his contended stressors.  If suggested by the JSRRC, the RO should also request any available pertinent records from other organizations such as the National Archives and Records Administration (NARA).  Any records obtained should be associated with the claims file. Should no records be obtained, the reason for that fact should be properly documented in the claims file.

3.  After the above-cited directive has been accomplished and any additional evidence has been received and associated with the claims file, the RO/AMC must schedule the Veteran for a VA mental disorder examination to determine the etiology of his PTSD.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached. 

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders. The examiner should then respond to the following questions:
   
(i) If PTSD is diagnosed (under DSM-IV criteria), the examiner must identify the specific stressor(s) upon which the diagnosis is based and explain whether the claimed stressor(s) is/are related to the Veteran's fear of in-service hostile military or terrorist activity;
Also, if PTSD is diagnosed, the examiner is also requested to provide an opinion as to whether the Veteran has substance abuse that is secondary thereto.

(ii) If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for the diagnosis.
   
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
   
4.  After completing the above development and any additional development deemed appropriate, the RO/AMC should readjudicate the claim for service connection for PTSD in light of any additional evidence obtained.  The readjudication must apply the provisions of the revised 38 C.F.R. § 3.304(f).  If the disposition remains unfavorable, the RO/AMC should send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the service connection claim on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO/AMC and the Veteran are advised, again, that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO/AMC is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


